REQUESTED BY: Dear Senator:
You have requested the opinion of this office concerning what state employees would be covered by the authorization for time and one-half overtime under LB 88.
For clarification, in this opinion we concern ourselves only with the purported scope of the legislation, not with its propriety or validity.
LB 88, as introduced and read on January 6, 1977, amends section 81-117, R.R.S. 1943. Section 81-117 is part of the civil code of the State of Nebraska. The departments and the department heads to which the civil code applies are enumerated in sections 81-101, R.S.Supp., 1976, and 81-102, R.S.Supp., 1976. It is therefore our opinion that section81-117, as amended by LB 88, would apply only to the employees of the departments enumerated in section 81-101.
You have also requested the opinion of this office concerning the effect that a proposed amendment to LB 88 would have on the same question. The amendment you have proposed defines `employee' as used in section 81-117, and thereby expands the coverage of that section accordingly.
   "Section 1. As used in section 81-117, unless the context otherwise requires, employee shall mean an employee of any state agency, department, commission, board, or office, except (1) state employees who hold a publicly-elected office of the State of Nebraska, (2) state employees who serve as a chief administrative officer for a state agency, department, commission, board, or office, and (3) all academic personnel of the University of Nebraska and the state colleges."
The proposed amendment broadens the application of section81-117 beyond merely the code departments to those agencies, departments, commissions, boards, and officers listed in section 1 of the proposed amendment.